DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 21 December 2020.
Claims 1, 4, 8, and 15 have been amended.
Claim 18 has been cancelled.
Claims 1-17 and 19-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 

Response to Arguments
Applicants’ arguments with respect to the §112 rejection, in light of the amendments, have been fully considered and the rejection has been withdrawn.  
Applicants’ arguments with respect to the §103 rejection have been fully considered but are not persuasive.  
Here, Applicants argue that the newly amended claims requiring “converting at least some of the portion of the document’s contents into an image and sending the image to the social application” is not disclosed by the combination of references; however the Examiner respectfully disagrees.  Again, as discussed in the previous Advisory Action, and contrary to Applicants’ interpretation, Kazan discusses the converting at least some of the portion of the document’s contents into an image and sending the image to the social application.”  As such the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotler et al. (US PG Pub. 2013/0097481) further in view of Velamoor et al. (US PG Pub. 2014/0304836) and Kazan et al. (US PG Pub. 2012/0151383).

As per claims 1, 8, and 15, Kotler discloses a system and method for integrating real-time comments with managed documents, the system comprising: a non-transitory, computer-readable medium that contains instructions; a processor that executes the instructions to perform stages including (computing device, Kotler Fig. 1; programming modules, ¶69 and Fig. 9; operating system, system memory, processing unit, ¶71):
sending a content application to a first user device for installation (implemented on a smartphone that can run one or more applications, applications loaded into memory, Kotler ¶80-¶81) (Examiner notes the implementation and loading of applications into a memory of a device as the equivalent to the content application installation); 
viewing the document in the at the first user device (access document and comments, Kotler ¶42); 
placing a marker in the document, the marker associated with a portion of the document’s contents, using the content application to initiate a conversation in a social application outside the secured container, wherein the conversation in the social application is not encrypted (comments tab, Kotler Fig. 1 and ¶35-¶37; Fig. 2A and ¶43; Fig. 3A image or icon in margin of the document representing comments; comments application [920] The comments application may be a component software application module of another software application, for example, a word processing application document, a spreadsheet application document, a slide presentation application document, a notes application document, an Internet-based web page document, and the like.  Alternatively, the comments application 920 may be a standalone software application that may be called by such other software applications via one or more application programming interfaces for obtaining from the comments application 920 the comments and feedback functionality described herein.  [0033] According to another alternative embodiment, the comments application 920 may be operated as a service (e.g., a cloud-based service) where the functionality of the comments application 920 is operated remotely from any given computing device.  In such an operation, client-side comments applications 920 may communicate with the remotely operated comments application 920 for comments functionality, including storage of ; and 
storing the marker separate from the conversation, wherein selecting the marker within the causes the social application to retrieve the conversation stored outside the secured container based on an identification, of the conversation within the marker (comments application may be a standalone software application that may be called by such other software applications, Kotler ¶32).
Kotler does not expressly disclose secured container; determining whether the content application can access an encrypted document based on stored permissions at a management server for the first user device.
However, Velamoor teaches secured container; determining whether the content application can access an encrypted document based on stored permissions at a management server for the first user device (providing a virtual container, Velamoor ¶10; encrypted document within the virtual container, ¶13; document may be encrypted, and the like, where encryption may be applied individually to each new content, such as through a randomly generated encryption key.  When a download of the document is requested, such as when an authorized user is downloading as part of the document being shared, a random key with a key ID may be generated for that particular document where the document is encrypted with the random key, ¶141; wherein users are able to collaborate, have conversations, within work streams, ¶142; Security rules may also be implemented in the embedded system, such as with a range of security (e.g., ranging from public to highly secure), screen capture and viewing protection, device control, auditing enforced, and the like, ¶157; see also ¶107, ¶136, and ¶139).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Velamoor’s method of virtual containers and social work streams in Kotler’s application of comments in multiple application functionality content system to improve the system and method with reasonable expectation that this would result in a document sharing system with enhanced security of syncing lossless files.  
The motivation being that there are still yet-unsolved problems associated with different groups of companies or other entities to sharing securely over an expanding global network environment (Velamoor ¶7). 
The combination of Kotler and Velamoor do not expressly disclose converting at least some of the portion of the document’s contents into an image and sending the image to the social application.
However, Kazan teaches converting at least some of the portion of the document’s contents into an image and sending the image to the social application (The client 64 may then receive these content items 26 and may include them in the presentation 54 of the content source 24 to the user 14 (e.g., by inserting in a peripheral region of a web page presenting the content source 24 a list of preview versions of the shared content items 26, Kazan ¶31; Similarly (though not so illustrated), an embodiment may permit the user 14 to, while viewing a content item 26 hosted by the content source 24, request to share the content item 26 with one or more contacts 16 within a social network 12.  The embodiment may then send the content item 26 to a social network 14 for sharing (e.g., to be posted as a personal status message or in a public or private message to one or more contacts 16 of the user 14 within the social network), thereby allowing the user 14 to share content items 26 within the social network 12 without having to leave the content source 24, ¶32); permit the user 14 to select and share the web page portion 166 of the web page 164, and to submit one or more comments 28 relating to the web page portion 166.  When a contact 16 shares a web page portion 166 of a web page 164 with a user 14, and when the user 14 navigates to the content source 24 of the content item 26 (e.g., the domain hosting the web page 164), a presentation 54 of the website may indicate that one or more contacts 16 of the user 14 have shared one or more web page portions 166 of web pages 164 hosted by the domain, as well as the comments 28 submitted by such contacts 16.  In this manner, the embodiments of these techniques may be used to enable users 14 of a social network 12 to annotate various web page portions 164 of the web pages 166 of a website, where such annotations are viewable by the contacts 16 of the user 14, ¶42).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kazan’s method of providing thumbnails of content items to social networks in Velamoor’s and Kotler’s application of comments in multiple application functionality content system to improve the system and method with reasonable expectation that this would result in an enhanced way of sharing content with other users.  
The motivation being that these techniques may improve the integration of content sources with one or more social networks by reducing the distracting transitions of the user between content sources 

As per claims 2, 9, and 16, Kotler, Velamoor, and Kazan disclose as shown above with respect to claims 1, 8, and 15.  Kotler further discloses wherein the content application, provides the social application with a link to the marker for posting in the conversation (social feedback mechanisms, Kotler ¶7, ¶27 and ¶88; social networking applications, Fig. 11). 

As per claims 3, 10, and 17, Kotler, Velamoor, and Kazan disclose as shown above with respect to claims 1, 8, and 15.  Kotler further discloses wherein the content application places the marker in the document by receiving a user selection of an area within the document; displaying the conversation within the content application contemporaneously with the document (comments tab, Kotler Fig. 1 and ¶35-¶37; Fig. 2A and ¶43; Fig. 3A image or icon in margin of the document representing comments).

As per claim 4, Kotler, Velamoor, and Kazan disclose as shown above with respect to claim 1.  Velamoor further teaches the stages further including determining whether a security level of the document permits the content application to share the image with the social application for inclusion in the conversation; providing content from the document to the social application for use in the conversation (When a download of the document is requested, such as when an authorized user is downloading as part of the document being shared, a random key with a key ID may be generated for that particular document where the document is encrypted with the random key, Velamoor ¶141).

As per claims 5, 12, and 19, Kotler, Velamoor, and Kazan disclose as shown above with respect to claims 1, 8, and 15.  Kotler further discloses wherein the marker includes: information identifying the social application; and a conversation identifier that identifies the conversation at the social application (FIG. 11 illustrates a system architecture for providing comments in one or more content items to one or more client devices, as described above.  Content developed, interacted with or edited in association with a comments application may be stored in different communication channels or other storage types.  For example, various content items along with information from which they are developed may be stored .

As per claims 6, 13, and 20, Kotler, Velamoor, and Kazan disclose as shown above with respect to claims 1, 8, and 15.  Velamoor further teaches wherein the content application is containerized and displays the conversation from the social application with the document, in the content application, wherein die document is encrypted for use with the content application (the document is encrypted, Velamoor ¶141; wherein users are able to collaborate, have conversations, within work streams, ¶142; see also ¶107, ¶107, ¶136, ¶139, and ¶157).

As per claims 7 and 14, Kotler, Velamoor, and Kazan disclose as shown above with respect to claims 1 and 8.  Kotler further discloses wherein the content application provides an option to select a user group to converse within the social application regarding the document, and wherein the stages further include determining whether a second user device can access the document based on whether the second user device belongs to the user group. (group of users or reviewers provide feedback, Kotler ¶62).

As per claim 11, Kotler, Velamoor, and Kazan disclose as shown above with respect to claim 8.  Kotler further discloses the stages further including sending the image from the content application to the social application for use in conversation (The comments tab may likewise be collapsed to an icon or other image displayed next to the associated content, and the icon or other image may be configured to provide an indication of the length of an associated comments conversation thread, Kotler Abstract, ¶6-¶7, ¶15, ¶19, ¶25, ¶27, ¶39, Fig. 5-Fig. 6). 
Velamoor further teaches based on the permissions at the management server (When a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629